DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 5/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-18 are pending.
Claim 18 is withdrawn.
Claims 1-2, 7, and 14 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations of lines 10-16 (beginning “in the second control…”) are regarded as new matter. Particularly, the limitation: “the control unit is configured to compare a predetermined set concentration for a current step after concentration change in the concentration changing period with a predetermined set concentration for a preceding step before the current step” (emphasis added) is not supported by the instant disclosure. 
Par. [0007] of the instant publication ‘938 describes a procedure where 1) processing liquid in the storage unit is regulated to a predetermined set concentration and 2) where the processing liquid in the storage unit is changed to a second set concentration. The disclosure does not describe where the second/new set concentration is predetermined, thus this portion of the limitation is regarded as new matter.
Regarding claim 7, the limitations of lines 11-17 (beginning “in the second control…”) are regarded as new matter. Particularly, the limitation: “the control unit is configured to compare a predetermined set concentration for a current step after concentration change in the concentration changing period with a predetermined set concentration for a preceding step before the current step” (emphasis added) is not supported by the instant disclosure. 
Par. [0007] of the instant publication ‘938 describes a procedure where 1) processing liquid in the storage unit is regulated to a predetermined set concentration and 2) where the processing liquid in the storage unit is changed to a second set concentration. The disclosure does not describe where the second/new set concentration is predetermined, thus this portion of the limitation is regarded as new matter.
Regarding claims 2-6 and 8-17, the claims are rejected at least based upon their dependencies to claims 1 or 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “when the predetermined set concentration for the current step is determined to be lower than the predetermined set concentration for the preceding step” is regarded as indefinite claim language. Particularly, it is unclear whether the “preceding step” is referencing a step in the first control or the second control, or the entire control period itself. As such, the scope of the limitation is unclear if the draining step is to occur in response to a concentration check during the constant concentration period or the changing concentration period. In the interest of compact and expedited prosecution, the Examiner interprets the limitation such that the determination procedure can occur during either the first or the second control.
Regarding claim 7, the limitation “when the predetermined set concentration for the current step is determined to be higher than the predetermined set concentration for the preceding step” is regarded as indefinite claim language. Particularly, it is unclear whether the “preceding step” is referencing a step in the first control or the second control, or the entire control period itself. As such, the scope of the limitation is unclear if the draining step is to occur in response to a concentration check during the constant concentration period or the changing concentration period. In the interest of compact and expedited prosecution, the Examiner interprets the limitation such that the determination procedure can occur during either the first or the second control.
Regarding claims 2-6 and 8-17, the claims are rejected at least based upon their dependencies to claims 1 or 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US Pub. 2015/0221530) in view of Shindo (US Patent 5,845,660).
Regarding claim 1, Hara teaches a substrate liquid processing apparatus, comprising: 
a storage unit ([0052] and Fig. 2, storage unit #38) configured to store a processing liquid therein ([0052]); 
a drain unit ([0052], [0057] and Fig. 2, discharging unit #42 with valve #55 and drain #54) configured to drain the processing liquid from the storage unit ([0052]); and 
a control unit ([0055] and Fig. 1, control unit #7) configured to control the drain unit ([0057]), 
wherein the control unit is configured to perform a first control in a constant concentration period during which a concentration of the processing liquid in the storage unit is regulated to a predetermined set concentration ([0058], [0065]: supplied to a predetermined concentration) and a second control in a concentration changing period during which the concentration of the processing liquid in the storage unit is changed ([0058]: heated to a set concentration and temperature). 

Hara does not teach wherein, in the second control, the control unit is configured to compare a predetermined set concentration for a current step after concentration change in the concentration changing period with a predetermined set concentration for a preceding step before the current step, when the predetermined set concentration for the current step is determined to be lower than the predetermined set concentration for the preceding step, the control unit is configured to control the drain unit to start draining of the processing liquid.
However, Shindo teaches wherein, in a second control, a control unit (Shindo – C13, L8 and Fig. 14, controller #262) is configured to compare a predetermined set concentration for a current step after concentration change in the concentration changing period with a predetermined set concentration for a preceding step before the current step (Shindo – C13, L5-15: sensor checks for higher/lower concentration as compared to a predetermined threshold value), when the predetermined set concentration for the current step is determined to be lower than the predetermined set concentration for the preceding step (Shindo – C13, L12-15: if a detected concentration is below a predetermined threshold value, controller drains waste solution to exhaust line AL), the control unit is configured to control the drain unit to start draining of the processing liquid (Shindo – opens/closes valve V20 to solution exhaust line AL).
Hara and Shindo both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hara apparatus with the controller method of Shindo in order to enable high throughput, efficient discharge of solutions at a factory side, and maintain chemical solution of a process vessel in a constant state (Shindo – C3, L5-10).

To clarify the record, the claim limitations “configured to store a processing liquid therein” and “configured to drain the processing liquid from the storage unit” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Hara apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Hara teaches a liquid surface sensor ([0053] and Fig. 2, water level sensor #44) configured to detect a liquid surface height in the storage unit ([0053]), and when the liquid surface height detected by the liquid surface sensor is higher than a predetermined liquid surface reference value ([0069], [0075]), the control unit controls the drain unit to start the draining of the processing liquid ([0027], [0069], [0075]).

Hara does not explicitly teach wherein, in the second control, when the predetermined set concentration for the current step is determined to be lower than the predetermined set concentration for the preceding step, the control unit is configured to control the drain unit to start the draining of the processing liquid.
However, Shindo teaches wherein a control unit (Shindo – C13, L8 and Fig. 14, controller #262) is configured to control a drain unit (Shindo – opens/closes valve V20 to solution exhaust line AL) to start draining of a processing liquid when a predetermined set concentration for the current step is determined to be lower than the predetermined set concentration for the preceding step (Shindo – C13, L12-15: if a detected concentration is below a predetermined threshold value, controller drains waste solution to exhaust line AL).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hara apparatus with the controller method of Shindo in order to enable high throughput, efficient discharge of solutions at a factory side, and maintain chemical solution of a process vessel in a constant state (Shindo – C3, L5-10).

To clarify the record, the claim limitation “configured to detect a liquid surface height in the storage unit”, is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The apparatus as taught by Hara would be capable of performing the intended use as set forth above.

Regarding claims 3-4, the entire claims are merely an intended use of the apparatus and are given patentable weight to the extent that the prior art would be capable of performing the intended use. Nevertheless, Hara teaches wherein the concentration changing period includes multiple steps in which the set concentrations are individually set (Hara - [0069]-[0073]: phosphoric acid and water adjusted in different, sequential steps).

Regarding claims 5-6, Hara teaches wherein the control unit is configured to perform the first control and the second control in a substrate processing period ([0069]-[0073]: substrates immersed, then constant period is maintained, concentrations are changed, and discharging occurs) during which a substrate, which is a processing target, is immersed in the processing liquid in the storage unit to be processed with the processing liquid ([0068] and Fig. 2, substrate 8 immersed in processing liquid).

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Pub. 2002/0148485) in view of Osawa (US Pub. 2008/0023444).
Regarding claim 7, Taft teaches a substrate liquid processing apparatus (Abstract and Fig. 1, entirety), comprising: 
a storage unit ([0027] and Fig. 1, process tank #125 with outer tank #130) configured to store a processing liquid therein ([0027]: pre-mixed DSP solution); 
a concentration increase promoting unit (Fig. 1, sources #111-#113 with relating piping, pre-mixing tank #110, pump #119, and delivery valve #20) to promote an increase in concentration of the processing liquid in the storage unit ([0026]: concentrated acid supplied from source #113); and 
a control unit ([0026] and Fig. 1, pre-mixing controller #115) configured to control the concentration increase promoting unit (see Fig. 1 and [0026]).

Taft does not teach wherein the control unit is configured to perform a first control in a constant concentration period during which the concentration of the processing liquid in the storage unit is regulated to a predetermined set concentration and a second control in a concentration changing period during which the concentration of the processing liquid in the storage unit is changed, and in the second control, the control unit is configured to compare a predetermined set concentration for a current step after concentration change in the concentration changing period with a predetermined set concentration for a preceding step before the current step, when the predetermined set concentration for the current step is determined to be higher than the predetermined set concentration for the preceding step, the control unit is configured to control the concentration increase promoting unit to promote the increase in the concentration of the processing liquid in the storage unit.
However, Osawa teaches wherein a control unit (Osawa – [0064] and Fig. 1, controller #9) is configured to perform a first control in a constant concentration period during which the concentration of the processing liquid in a storage unit is regulated to a predetermined set concentration (Osawa – [0067]: substrates are immersed in the processing bath #1 with deionized water – which necessarily has a definite concentration that would be predetermined since the water was selected for this step) and a second control in a concentration changing period during which the concentration of the processing liquid in the storage unit is changed (Osawa – [0068]: liquid chemical supplied to the bath #11 to begin etching process and ramp up concentration, [0071]), and in the second control, the control unit is configured to compare a predetermined set concentration for a current step after concentration change in the concentration changing period is compared with a set concentration for a preceding step before the current step (Osawa – [0071]: concentration is monitored by sensor #6 until it reaches a predetermined concentration, where the water concentration was known and predetermined, as above), when the predetermined set concentration for the current step is determined to be higher than the predetermined set concentration for the preceding step, the control unit is configured to control a concentration increase promoting unit to promote the increase in the concentration of the processing liquid in the storage unit (Osawa – [0068]-[0071]: controller causes liquid chemical supply to be added and monitored until it reaches a higher concentration).
Taft and Osawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Taft with the processing procedure of Osawa in order to change the processing liquid concentration uniformly, which results in uniform substrate etching (Osawa – [0069]-[0071]). 
To clarify the record, the claim limitations “configured to store a processing liquid therein” and “to promote an increase in concentration of the processing liquid in the storage unit” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Taft would be capable of performing the intended uses as set forth above.

Regarding claim 8, the entire claim is merely an intended use of the concentration increase promoting unit. As such, the limitations are given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Taft apparatus would be capable of performing the intended use by virtue of the concentration increase promoting unit, as taught by Taft, in combination with the controller methods, as taught by Osawa.

Regarding claim 9, Taft does not teach wherein the control unit is configured to perform the first control and the second control in a substrate processing period during which a substrate, which is a processing target, is immersed in the processing liquid in the storage unit to be processed with the processing liquid.
However, Osawa teaches wherein a control unit is configured to perform the first control and the second control in a substrate processing period during which a substrate, which is a processing target, is immersed in the processing liquid in the storage unit to be processed with the processing liquid (Osawa – [0067]-[0071]: substrates W immersed into processing bath #11 and then processing liquid concentration is raised).
Taft and Osawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Taft with the processing procedure of Osawa in order to change the processing liquid concentration uniformly, which results in uniform substrate etching (Osawa – [0069]-[0071]). 

Regarding claim 15, Taft does not teach wherein the concentration changing period includes multiple steps in which the set concentrations are individually set.
However, Osawa teaches wherein the concentration changing period includes multiple steps in which the set concentrations are individually set (Osawa – [0101]: concentrations can be varied in a number of steps).
Taft and Osawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Taft with the processing procedure of Osawa in order to change the processing liquid concentration uniformly, which results in uniform substrate etching (Osawa – [0069]-[0071]). 

Regarding claim 16, Taft does not teach wherein the control unit is configured to perform the first control and the second control in a substrate processing period during which a substrate, which is a processing target, is immersed in the processing liquid in the storage unit to be processed with the processing liquid.
However, Osawa teaches wherein a control unit is configured to perform the first control and the second control in a substrate processing period during which a substrate, which is a processing target, is immersed in the processing liquid in the storage unit to be processed with the processing liquid (Osawa – [0067]-[0071]: substrates W immersed into processing bath #11 and then processing liquid concentration is raised).
Taft and Osawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Taft with the processing procedure of Osawa in order to change the processing liquid concentration uniformly, which results in uniform substrate etching (Osawa – [0069]-[0071]). 

Regarding claim 17, Taft does not teach wherein, in an interval period during which the substrate is not immersed in the processing liquid in the storage unit, the control unit is configured to further regulate the concentration of the processing liquid in the storage unit to the predetermined set concentration in the constant concentration period.
However Osawa teaches wherein, in an interval period during which the substrate is not immersed in the processing liquid in the storage unit, the control unit is configured to further regulate the concentration of the processing liquid in the storage unit to the predetermined set concentration in the constant concentration period (Osawa – [0067]: deionized water is stored in the bath to prepare for substrate immersion).
Taft and Osawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Taft with the processing procedure of Osawa in order to change the processing liquid concentration uniformly, which results in uniform substrate etching (Osawa – [0069]-[0071]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Pub. 2002/0148485) and Osawa (US Pub. 2008/0023444), as applied to claims 7-9 and 15-17 above, and further in view of Wei (US Patent 8,409,997).
The limitations of claims 7-9 and 15-17 are set forth above.
Regarding claim 10, Taft teaches wherein the concentration increase promoting unit includes: a supply liquid storage unit (Taft – [0026] and Fig. 1, pre-mixing tank #110) configured to store the processing liquid to be supplied into the storage unit (Taft – [0026]-[0027] and Fig. 1, arrows from #110 to #125); a processing liquid replenishing unit (Taft – [0026] and Fig. 1, source #113 with pipe #118) configured to replenish the supply liquid storage unit with the processing liquid ([0026] and Fig. 1, supplied into tank #110), and a processing liquid supply unit (Taft – [0027] and Fig. 1, pump #219 and delivery valve #120) configured to supply the processing liquid from the supply liquid storage unit into the storage unit (Taft – [0027] and Fig. 1).

Modified Taft does not teach a heating unit configured to heat the processing liquid in the supply liquid storage unit. 74
However, Wei teaches a heating unit configured to heat the processing liquid in a supply liquid storage unit (Wei – C3, L46-47 and Fig. 1, preheat tank #28).
Modified Taft and Wei both teach liquid etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the heated storage tank as taught by Wei in order to provide fresh phosphoric acid at an elevated temperature for processing (Wei – C46-49), which Wei teaches is advantageously controlled to produce constant etch rates and selectivity, as well as process repeatability (Wei - C1, L46-50).

To clarify the record, the claim limitations “configured to store the processing liquid to be supplied into the storage unit”, “configured to replenish the supply liquid storage unit with the processing liquid”, “configured to heat the processing liquid in the supply liquid storage unit”, and “configured to supply the processing liquid from the supply liquid storage unit into the storage unit” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Taft apparatus explicitly teaches the intended uses as set forth above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Pub. 20020148485), Osawa (US Pub. 2008/0023444), and Wei (US Patent 8,409,997), as applied to claim 10 above, and further in view of Izuta (US Pub. 2004/0140365).
The limitations of claim 10 are set forth above.
Regarding claim 11, modified Taft does not teach wherein the concentration increase promoting unit further includes: a concentration sensor configured to detect information about the concentration of the processing liquid in the supply liquid storage unit.
However, Izuta teaches a concentration sensor (Izuta – [0079] and Fig. 3, concentration detecting device #21) configured to detect information about the concentration of the processing liquid in the supply liquid storage unit (Izuta – [0078]-[0082]).
Modified Taft and Izuta both teach liquid etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the concentration sensor as taught by Izuta in any location where concentration sensing would be desired in order to detect the concentration of the phosphoric acid in the processing liquid to adjust processing parameters (Izuta – [0030]) to maintain a high etching rate (Izuta – [0016]).

To clarify the record, the claim limitation “configured to detect information about the concentration of the processing liquid in the supply liquid storage unit” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Taft apparatus explicitly teaches the intended use as set forth above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Pub. 20020148485), Hara (US Pub. 2015/0221530), Wei (US Patent 8,409,997), and Izuta (US Pub. 2004/0140365), as applied to claim 11 above, and further in view of Kamikawa (US Patent 6,158,447).
The limitations of claim 11 are set forth above.
Regarding claim 12, modified Taft does not teach wherein the concentration sensor includes multiple liquid surface sensors configured to detect respective vertical relationships between multiple different measurement target heights and a liquid surface (modified Taft teaches a single level sensor, as set forth above in reference to Izuta).
However, Kamikawa teaches multiple liquid surface sensors (Kamikawa – C8, L22 and Fig. 3, level sensor #41) configured to detect respective vertical relationships between multiple different measurement target heights and a liquid surface (C8, L21-25).
Modified Taft and Kamikawa both teach liquid etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the multiple liquid level sensors as taught by Kamikawa in order to detect and supply information to a controller to maintain the liquid level of the chemical stored in the storage container (Kamikawa – C5, L3-15).

To clarify the record, the claim limitation “configured to detect respective vertical relationships between multiple different measurement target heights and a liquid surface” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Taft apparatus explicitly teaches the intended use as set forth above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Pub. 20020148485), Hara (US Pub. 2015/0221530), Wei (US Patent 8,409,997), Izuta (US Pub. 2004/0140365), and Kamikawa (US Patent 6,158,447), as applied to claim 12 above, and further in view of Higashi (US Pub. 2013/0048215).
The limitations of claim 12 are set forth above.
Regarding claim 13, Taft modified by Hara and Wei does not teach the limitations of the claim.
However, Kamikawa explicitly teaches wherein the multiple different measurement target heights include a first height and a second height lower than the first height (see Kamikawa Fig. 3, multiple vertically arranged level sensors), and in the third control, the control unit controls the processing liquid replenishing unit to replenish the supply liquid storage unit with the processing liquid until a liquid 75surface height of the processing liquid in the supply liquid storage unit reaches the first height (Kamikawa – C8, L24-29: liquid level supplies control signal that adjusts amounts of chemicals supplied from supply sources); the processing liquid supply unit to supply the processing liquid from the supply liquid storage unit into the storage unit (see structure of Taft, as set forth above); and the processing liquid supply unit to stop supply of the processing liquid from the supply liquid storage unit into the storage unit until the liquid surface height of the processing liquid in the supply liquid storage unit having reached the first height is decreased to the second height (Taft – [0026]: liquid level in the treatment tank is measured, and Kamikawa – Abstract: amount of chemical injected from storing container into cleaning bath is controlled by amount and concentration), as combined above.
Modified Taft and Kamikawa both teach liquid etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the multiple liquid level sensors and method as taught by Kamikawa in order to detect and supply information to a controller to maintain the liquid level of the chemical stored in the storage container (Kamikawa – C5, L3-15).

Modified Taft does not teach wherein the control unit further performs a third control of regulating the concentration of the processing liquid in the supply liquid storage unit to a supply concentration higher than the concentration of the processing liquid in the storage unit.
However, Wei teaches a heating unit configured to heat the processing liquid in a supply liquid storage unit (Wei – C3, L46-47 and Fig. 1, preheat tank #28).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the heated storage tank as taught by Wei in order to provide fresh phosphoric acid at an elevated temperature for processing (Wei – C46-49), which Wei teaches is advantageously controlled to produce constant etch rates and selectivity, as well as process repeatability (Wei - C1, L46-50).

Modified Taft does not teach wherein the control unit further performs a third control of regulating the concentration of the processing liquid in the supply liquid storage unit to a supply concentration higher than the concentration of the processing liquid in the storage unit.
However, Higashi teaches a method for regulating the concentration of the processing liquid in the supply liquid storage unit to a supply concentration higher than the concentration of the processing liquid in the storage unit (Higashi – [0094]-[0095]: concentration controlling means adjusts target concentration a little higher than the boiling point concentration/set temperature of the phosphoric acid solution, using heating means to evaporate water).
Modified Taft and Higashi both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the concentration regulation method of Higashi in order to influence the etching selectivity of the process (Higashi – [0032], [0099]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taft (US Pub. 20020148485), Osawa (US Pub. 2008/0023444), Wei (US Patent 8,409,997), and Izuta (US Pub. 2004/0140365), as applied to claim 11 above, and further in view of Higashi (US Pub. 2013/0048215).
The limitations of claim 11 are set forth above.
Regarding claim 14, Taft teaches wherein the concentration increase promoting unit includes: a supply liquid storage unit (Taft – [0026] and Fig. 1, pre-mixing tank #110) configured to store the processing liquid to be supplied into the storage unit (Taft – [0026]-[0027] and Fig. 1, arrows from #110 to #125); a processing liquid replenishing unit (Taft – [0026] and Fig. 1, source #113 with pipe #118) configured to replenish the supply liquid storage unit with the processing liquid ([0026] and Fig. 1, supplied into tank #110), and a processing liquid supply unit (Taft – [0027] and Fig. 1, pump #219 and delivery valve #120).

Modified Taft does not teach wherein the control unit is further configured to perform a third control of regulating the concentration of the processing liquid in the supply liquid storage unit to a supply concentration higher than the concentration of the processing liquid in the storage unit.
However, Wei teaches a heating unit configured to heat the processing liquid in a supply liquid storage unit (Wei – C3, L46-47 and Fig. 1, preheat tank #28).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the heated storage tank as taught by Wei in order to provide fresh phosphoric acid at an elevated temperature for processing (Wei – C46-49), which Wei teaches is advantageously controlled to produce constant etch rates and selectivity, as well as process repeatability (Wei - C1, L46-50).

Modified Taft does not teach wherein the control unit further performs a third control of regulating the concentration of the processing liquid in the supply liquid storage unit to a supply concentration higher than the concentration of the processing liquid in the storage unit.
However, Higashi teaches a method for regulating the concentration of the processing liquid in the supply liquid storage unit to a supply concentration higher than the concentration of the processing liquid in the storage unit (Higashi – [0094]-[0095]: concentration controlling means adjusts target concentration a little higher than the boiling point concentration/set temperature of the phosphoric acid solution, using heating means to evaporate water).
Modified Taft and Higashi both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Taft apparatus with the concentration regulation method of Higashi in order to influence the etching selectivity of the process (Higashi – [0032], [0099]).

Response to Arguments
Applicant is thanked for the amendment to claim 14 to alleviate indefinite claim language, thus the rejection of the claim under section 112(b) is withdrawn.
Applicant’s arguments concerning the Shindo reference, in regards to claim 1, have been considered but are not persuasive.
Particularly, the Examiner notes that the claim requires comparison of predetermined set concentrations, not that the concentrations themselves are preset or set in advance in any way. While Shindo may teach a threshold detection procedure (C13, L 5-22), the reference explicitly teaches that the threshold concentration is predetermined, which also means that it has been predetermined that any concentrations above said threshold constitute a trigger condition that signals the waste line to be opened. As such, it reasonably falls within the broadest reasonable interpretation of the limitation. Applicant may wish to claim where, as part of the controller method, a first predetermined set concentration is entered into memory, and wherein a second predetermined set concentration is entered into memory, which would narrow the scope of the claim closer to what Applicant argues (assuming sufficient support can be found for such an amendment).
Likewise regarding Applicant’s arguments for claim 7 in light of the Osawa reference, the breadth of the current limitation still reads upon the procedure as taught by Osawa. See par. [0071], Osawa teaches that a predetermined concentration is set and compared to the detected concentration, wherein reaching said concentration (or exceeding it) is a trigger condition that controls the remainder of the procedure, as is set forth above. As such, Applicant may wish to amend claim 7 similar to claim 1 in order to more precisely claim what they are arguing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718     

/Benjamin Kendall/Primary Examiner, Art Unit 1718